Case: 21-50727     Document: 00516208991         Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 18, 2022
                                No. 21-50727
                            consolidated with                           Lyle W. Cayce
                                No. 21-50739                                 Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Andres-Tomas,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-176-1
                            USDC No. 4:18-CR-155-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Martin Andres-Tomas appeals his conviction and sentence for entry
   after deportation under 8 U.S.C. § 1326(a) and (b)(1), along with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50727          Document: 00516208991      Page: 2     Date Filed: 02/18/2022




                                     No. 21-50727
                                   c/w No. 21-50739

   revocation of the term of supervised release he was serving at the time of the
   offense. Because his appellate brief does not address the validity of the
   revocation or the revocation sentence, he abandons any challenge to that
   judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
           For the first time on appeal, Andres-Tomas contends that treating a
   prior conviction that increases the statutory maximum under § 1326(b) as a
   sentencing factor, rather than as an element of the offense, violates the
   Constitution. He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but states that he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Andres-Tomas concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2